UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1636



In re:   CHARLES EVERETTE HINTON,




                Petitioner.



                 On Petition for Writ of Mandamus.
                         (5:12-hc-02299-D)


Submitted:   October 22, 2013               Decided:   October 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Charles Everette Hinton, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Charles    Everette         Hinton   petitions      for       a    writ     of

mandamus,         seeking   an    order      compelling    the     district         court    to

serve on the Attorney General of North Carolina his 28 U.S.C.A.

§ 2241 (West 2006 & Supp. 2013) petition and to set his case for

trial. *         Our review of the district court’s docket reveals that

the   court        construed     Hinton’s      § 2241    petition     as   a       28   U.S.C.

§ 2254       (2006)    petition        and    dismissed       it   without         prejudice.

Accordingly,         because     the    district      court    has   recently           decided

Hinton’s case, we deny the mandamus petition as moot.                               We grant

leave       to    proceed   in   forma       pauperis.        We   dispense        with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                       PETITION DENIED




        *
       Hinton also seeks similar relief on behalf of twelve other
inmates, eight of whom did not sign the mandamus petition. The
remaining four inmates who did sign the petition have not paid a
filing fee or filed an application to proceed in forma pauperis.
Thus, we do not address their claims.



                                               2